Exhibit 10.2

 



CONTRACT OF SALE

 

DATE

 

This Contract of Sale is made as of this 17th day of December, 2010

 

PARTIES

 

The SELLER, JEAN K. WOODWARD, residing at 50 Riverview Drive, Marlboro, New
York, agrees to sell the premises described herein to

 

The PURCHASER, SONO-TEK INDUSTRIAL PARK, LLC, with offices located at 2012 Route
9W, Bldg #3, Milton, New York, who agrees to purchase the premises described
herein, including all buildings and improvements thereon known as:

 

PREMISES

 

  Street Address: The Milton Industrial Park, 2008-2016 Route 9W     Milton ,
New York          Tax Map Designation: 103.1-2-80 

 

More fully described on Schedule A annexed, together with SELLER’S interest, if
any, in street and unpaid awards as set forth in Paragraph 8 below.

 

PERSONAL PROPERTY

 

The sale also includes all fixtures and articles of personal property attached
to or used in connection with the PREMISES, unless specifically excluded below,
TO THE EXTENT SAME ARE LOCATED ON THE PREMISES. Excluded from the sale are
furniture and household furnishings.

 

PURCHASE PRICE

 

  1 The purchase price is $2,500,000.00             Payable as follows:        
      By a pre-contract payment $        2,500.00             On the signing of
this contract by check subject to collection: $      47,500.00             By
Purchase Money Note and Mortgage $ 2,100,000.00             BALANCE AT CLOSING:
$    350,000.00

 

 
 

ACCEPTABLE FUNDS

 

2. All money payable under this contract unless otherwise specified, shall be
either:

 

(a) Cash, but not over ONE THOUSAND AND NO/100 ($1,000.00) DOLLARS, or

 

(b) Good unendorsed certified check of PURCHASER, or good unendorsed official
check of any bank, having a banking office in the State of New York, payable to
the order of SELLER, or

 

(c) Money other than the purchase price, payable to SELLER at CLOSING, may be by
unendorsed check of PURCHASER up to the amount of ONE THOUSAND AND NO/100
($1,000.00) DOLLARS, or

 

(d) Wire transfer.

 

(e) As otherwise agreed to in writing by SELLER or SELLER'S attorney. Endorsed
checks will not be accepted.

 

“SUBJECT TO” PROVISIONS

 

3. The PREMISES are to be transferred subject to:

 

(a) Laws and governmental regulations that affect the use and maintenance of the
PREMISES, provided that they are not violated by the buildings and improvements
erected on the PREMISES.

 

(b) Consents for the erection of any structures on, under or above any streets
on which the PREMISES abut.

 

(c) Encroachments of stoops, areas, cellar steps, trim and cornices, if any,
upon any street or highway.

 

(d) Covenants, easements and restrictions of record, if any, provided the same
do not render title unmarketable.

 

(e) Existing tenancies.

 

(f) Such state of facts as an accurate survey or a personal inspection of the
said premises may reveal, provided the same do not render title unmarketable.

 

TITLE COMPANY APPROVAL

 

4. SELLER shall give and PURCHASER shall accept such title as any title company,
a member of the New York State Land Title Association will be willing to approve
and insure in accordance with their standard form of title policy, subject only
to the matters provided for in this contract.

2

 

CLOSING DEFINED AND FORM OF DEED

 

5. "CLOSING" means the settlement of the obligations of SELLER and PURCHASER to
each other under this contract, including the payment of the purchase price to
SELLER, and the delivery to PURCHASER of a Bargain and Sale deed with covenant
against Grantors Acts in proper statutory form for recording so as to transfer
full ownership to the PREMISES, free of all encumbrances except as herein
stated. The deed will contain a covenant by SELLER as required by Section 13 of
the Lien Law.

 

CLOSING DATE AND PLACE

 

6. CLOSING will take place at the office of DRAKE, LOEB, HELLER, KENNEDY,
GOGERTY, GABA, & RODD, PLLC, 555 Hudson Valley Avenue, Ste. 100, New Windsor,
New York, on or before December 31, 2010. Time is hereby made of the essence for
a closing of this contract on a date mutually agreed upon between the parties
between December 15, 2010 and December 31, 2010. It being understood by the
PURCHASER that as a condition of this sale, and subject only to the SELLER'S
inability to deliver title in accordance with this Contract, in the event the
PURCHASER fails to close title on or before December 31, 2010, through no fault
of the SELLER, the PURCHASER shall be deemed in default, all monies paid under
this Contract shall be retained by the SELLER and this Contract shall
automatically become null, void and unenforceable by the PURCHASER.

 

PURCHASE MONEY MORTGAGE

 

7. As pat of the consideration for this conveyance, the PURCHASER shall at the
time of closing, deliver to the SELLER a fully executed Purchase Money Note
secured by a Purchase Money Mortgage in the form set forth in Schedules “B” and
“C” annexed hereto and made a part hereof. The note shall provide for monthly
payments of principal and interest at 5-1/2% per annum in an amount necessary to
amortize the loan over a twenty (20) year term, which said monthly payments
shall be in the amount of $14,445.63 per month. The terms of the Purchase Money
Note and Mortgage are more fully set forth on Schedule "B" and "C" annexed
hereto and made a part of this Contract. The PURCHASER shall pay the mortgage
recording tax, recording fees and the SELLER'S attorney fees for preparation of
the Purchase Money Note and Mortgage, not to exceed $500.00.

 

BROKER

 

8. PURCHASER and SELLER covenant, warrant and represent to each other that
neither of them has dealt with any broker, finder or like person in consummating
the transaction contemplated hereby and that no conversations or negotiations
were had with any broker, finder or like person concerning the sale of the
PREMISES. PURCHASER and SELLER acknowledge that they have relied on this
representation in entering into this Contract. PURCHASER and SELLER agree to
indemnify each other against, and to hold each other harmless from, any and all
claims, liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys' fees and disbursements) suffered or incurred by either
PURCHASER or SELLER by reason of any claim arising out of any conversations or
negotiations had by the other, with any broker, finder or like person claiming
to have dealt with such other party in connection with the sale of the PREMISES.
The provisions of this paragraph shall survive delivery of the deed hereunder or
the earlier termination of this Contract.

3

 

STREET AND ASSIGNMENT OF UNPAID AWARDS

 

9. This sale includes all of SELLER'S ownership and rights, if any, in any land
lying in the bed of any street or highway, opened or proposed, in front of or
adjoining the PREMISES to the center line thereof. It also includes any right of
SELLER to any unpaid award by reason of any taking by condemnation and/or for
any damage to the PREMISES by reason of change of grade of any street or
highway. SELLER will deliver at no additional cost to PURCHASER, at CLOSING, or
thereafter, on demand, any documents which PURCHASER may require to collect the
award and damages.

 

COMPLIANCE WITH STATE AND MUNICIPAL

DEPARTMENT VIOLATIONS AND ORDERS

 

10. SELLER will comply with all notices of violations of law or municipal
ordinances, orders or requirements noted in or issued by any governmental
department having authority as to lands, housing, buildings, fire, health and
labor conditions affecting the PREMISES at the date hereof. The PREMISES shall
be transferred free of them at CLOSING. SELLER shall furnish PURCHASER with any
authorizations necessary to make the searches that could disclose these matters.
The cost of such compliance shall not exceed FIVE HUNDRED ($500.00) DOLLARS.
Should the cost of compliance exceed FIVE HUNDRED ($500.00) DOLLARS, SELLER may
cancel this Contract and this Contract shall be null and void, and the SELLER
shall refund to the PURCHASER the down payment made under this Contract, without
interest, whereupon the PURCHASER shall have no further claim against the SELLER
or claim or lien upon the PREMISES herein described and both parties to this
Contract shall be completely released from all further liability hereunder.

 

APPORTIONMENT OF TAXES AND RENTS

 

11. Attached to this Contract as Schedule "D" is a list of the tenants presently
occupying portion of the premises together with a rent roll and a statement of
any security deposits held by the SELLER. SELLER will provide PURCHASER with a
complete copy of each written Lease and any amendments or riders or other
writings pertaining to any obligation of Landlord or Tenant under each such
Lease when SELLER signs this Contract. SELLER represents and warrants the
accuracy of the rent roll and that there does not now exist any material default
under any lease described therein. The security deposits will be assigned to the
PURCHASER by the SELLER at the Closing and the SELLER and the PURCHASER shall
execute a joint letter to each of the tenants advising the tenants of the sale;
the transfer of the security deposit and the address to which all rent payments
commencing on January 1, 2011 should be sent. The rent shall be adjusted as of
the Closing Date.

 

The following are to be apportioned as of midnight December 31, 2010.

 

4

 

(a) Taxes, water charges and sewer rents, on the basis of the fiscal period for
which assessed. subject to the above provisions of the adjustment date as of
December 31, 2010.

 

(b) Fuel, if any.

 

If CLOSING shall occur before a new tax rate is fixed, the apportionment of
taxes shall be upon the basis of the old tax rate for the preceding period
applied to the latest assessed valuation. Any errors or omissions in computing
apportionments at CLOSING shall be corrected within six (6) months of the
CLOSING. THIS PROVISION SHALL SURVIVE CLOSING.

 

ALLOWANCE FOR UNPAID TAXES

 

12. SELLER has the option to credit PURCHASER as an adjustment of the purchase
price with the amount of any unpaid taxes, assessments, water charges and sewer
rents, together with any interest and penalties thereon to a date not less than
five (5) business days after CLOSING, provided that official bills therefor
computed to said date are produced at CLOSING.

 

USE OF PURCHASE PRICE TO PAY ENCUMBRANCES

 

13. If there is anything else affecting the sale which SELLER is obligated to
pay and discharge at CLOSING, SELLER may use any portion of the balance of the
purchase price to discharge it. As an alternative, SELLER may deposit money with
the title insurance company employed by PURCHASER required by it to assure its
discharge, but only if the title insurance company will insure PURCHASER'S title
clear of the matter or insure against its enforcement out of the PREMISES. Upon
request made within a reasonable time before CLOSING, PURCHASER agrees to
provide separate certified checks as requested to assist in clearing up these
matters.

 

AFFIDAVITS AS TO JUDGMENTS, BANKRUPTCIES

 

14. If a title examination discloses judgments, bankruptcies or other returns
against persons other than SELLER having names the same as or similar to that of
SELLER, SELLER shall deliver a satisfactory detailed affidavit at CLOSING
showing that they are not against SELLER.

 

DEED TRANSFER AND RECORDING TAXES

 

15. (a) At CLOSING, SELLER shall deliver a check payable to the order of the
appropriate County officer in the amount of any applicable transfer tax payable
by reason of the delivery or recording of the deed.

 

(b) At CLOSING, SELLER will deliver any warranties, bills of sale, receipts,
invoices, and/or contracts to the extent the SELLER presently possesses them.

5

 

TRANSFER TAX REPORT

 

16. SELLER and PURCHASER shall complete, sign and deliver at Closing the New
York State Combined Real Estate Transfer Tax Return and Credit Line Mortgage
Certificate (Form TP-584), which SELLER shall deliver to the PURCHASER’S title
company with SELLER’S check as and for payment of the transfer tax due. Any
costs or fees necessary to record the deed, to file the Form TP-584 or to file
the Real Property Transfer Report (Form RP-5217) shall be paid by the PURCHASER.

 

CONDITION OF PREMISES

 

17. The PURCHASER has examined the Premises and the Fixtures above described and
takes them in their present condition and “AS IS.” Neither the SELLER nor any
agent or representative of the SELLER has made any representations or promises
upon which the PURCHASER has relied regarding the physical condition of the
Premises, the equipment and fixtures therein contained, or any other matter or
thing relating to the property hereby contracted to be sold, except as is
expressly set forth in this agreement. The SELLER shall not be liable for or in
any manner bound by any verbal or written statements or representations by any
person or persons, unless such representations are expressly set forth in this
agreement.

 

NO WARRANTIES

 

18. The SELLER makes no representations nor warranties concerning the conditions
of the property or fitness for a particular purpose.

 

TITLE DEFECTS & LIMIT OF LIABILITY

 

19. If the SELLER shall be unable to convey a good and insurable title subject
to and in accordance with this agreement, the sole obligation of the SELLER
shall be to refund the PURCHASER’S down payment made herein, without interest
thereon, and to reimburse PURCHASER for the cost of title examination (expense
actually incurred by PURCHASER for title examination, in no event to exceed net
amount which would be charged by a title company in the County in which the
Premises are located for title examination of Premises described herein without
issuance of a policy), if PURCHASER had ordered and paid for same, and upon
making of such refund, this agreement shall wholly cease and terminate and
neither party shall have any further claim against the other by reason of this
agreement, and the lien, if any, of the PURCHASER against the Premises shall
wholly cease. The SELLER shall not be required to bring any action or proceeding
or otherwise to incur any expenses to render the title to the Premises
marketable. The PURCHASER may, nevertheless, accept such title as the SELLER may
be able to convey without any further liability on the part of the SELLER and
without any abatement or reduction of the Purchase Price. The acceptance of a
deed by the PURCHASER shall be deemed to be a full performance and discharge of
every agreement and obligation on the part of the SELLER to be performed
pursuant to the contract.

 

6

 

FIRPTA

 

20. SELLER represents and warrants to PURCHASER that SELLER is not a "foreign
person" as defined in IRC Section 1445, as amended, and the regulations issued
thereunder ("Code Withholding Section"). At the CLOSING SELLER shall deliver to
PURCHASER a certification stating that SELLER is not a foreign person, which
certification shall be in the form then required by the Code Withholding
Section. In the event SELLER fails to deliver the aforesaid certification or in
the event that PURCHASER is not entitled under the Code Withholding Section to
rely on such certification, PURCHASER shall deduct and withhold from the
purchase price a sum equal to ten (10%) percent thereof and shall at CLOSING
remit the withheld amount with the required forms to the Internal Revenue
Service.

 

OBJECTIONS TO TITLE

 

21. PURCHASER shall notify SELLER'S attorney in writing by mail, of any
objection to title at least twenty (20) days before the closing of title. SELLER
shall be entitled to a reasonable adjournment of the closing date in order to
clear any such objections to title, but if SELLER is unable to clear such
objections to title, SELLER shall have the option to terminate this contract by
notifying PURCHASER'S attorney in writing by mail, of such termination. If such
termination notice is sent, SELLER shall simultaneously return the down payment
made hereunder, without interest thereon, to PURCHASER, and thereupon, this
contract shall be null and void and neither SELLER nor PURCHASER shall have any
further rights or obligations hereunder or to the other.

 

DOWN PAYMENT ESCROW

 

22. The down payment of FORTY-SEVEN THOUSAND FIVE HUNDRED AND NO/100
($47,500.00) DOLLARS will be held in escrow by DRAKE, LOEB, HELLER, KENNEDY,
GOGERTY, GABA, & RODD, PLLC, ("Escrowee") in Escrowee's IOLA Trust Account
maintained at Riverside Bank, 52 Route 17K, Newburgh, New York, 12550, as herein
provided, until CLOSING or until a default hereunder by PURCHASER, at which time
it shall be delivered to SELLER. If SELLER defaults hereunder, the down payment
shall be returned to PURCHASER.

 

The Escrowee shall not be liable to either of the parties for any act or
omission, except for bad faith or gross negligence, and the parties hereby
indemnify the Escrowee and hold the Escrowee harmless from any claims, damages,
losses or expenses arising in connection herewith. The parties acknowledge that
the Escrowee is acting solely as a stakeholder for their convenience. In the
event of a dispute between the parties, the Escrowee shall not be bound to
release and deliver the escrow fund to either party but may either continue to
hold the escrow fund until Escrowee is directed in a writing signed by all
parties hereto or Escrowee may deposit the down payment with the clerk of any
court of competent jurisdiction. Upon such deposit the Escrowee will be released
from all duties and responsibilities hereunder.

 

7

 

The Escrowee shall not be required to defend any legal proceedings which may be
instituted against it in respect of the PREMISES or the subject matter of this
contract unless requested to do so by PURCHASER or SELLER and indemnified to its
satisfaction against the cost and expense of such defense. Escrowee shall not be
required to institute legal proceedings of any kind and shall have no
responsibility for the genuineness or validity of any document or other item
deposited with it or the collectibility of any check delivered in connection
with this contract. Escrowee shall be fully protected in acting in accordance
with any written instructions given to it hereunder and believed by it to have
been signed by the proper parties.

 

The parties agree that notwithstanding Escrowee's role as escrow agent, Escrowee
may and does represent the SELLER as legal counsel in connection with the
subject matter of this contract and otherwise.

 

RIGHT TO INSPECT

 

23. The PURCHASER shall have the right to inspect the Premises at any reasonable
time upon notice to SELLER during the two (2) days prior to the date of the
Closing.

 

DELIVERY CONDITION

 

24. The SELLER shall deliver the Premises "AS IS" as of the date of the
Contract.

 

SURVEY

 

25. PURCHASER shall have the right to have a survey and description prepared of
the subject PREMISES provided it is prepared by a licensed surveyor at
PURCHASER'S cost and expense. The PURCHASER'S surveyor shall have the right to
enter the Premises for this purpose, and PURCHASER agrees to indemnify and hold
SELLER harmless against any claims by such surveyor arising from entry to the
Premises. If a copy of such survey and description are provided to SELLER’S
attorney prior to that date of Closing, and provided such survey is certified to
SELLER, then SELLER agrees to use such survey description in the deed of
conveyance in lieu of the description set forth in this contract. SELLER makes
no representation or warranty as to the accuracy of the description supplied by
the PURCHASER by virtue of its inclusion in the deed.

 

PURCHASER DEFAULT

 

26. If PURCHASER shall default hereunder, the down payment paid by PURCHASER to
SELLER on account of this agreement may, at SELLER’S option, be retained by
SELLER. In the event SELLER elects to retain the down payment, both parties
shall be relieved and released of and from any further liabilities hereunder,
and PURCHASER expressly releases any lien PURCHASER may have against the
property.

 

PATRIOT ACT AND ANTI-TERRORISM LAW

 

27. Each party hereto represents and warrants to the other party and to the
parties’ respective counsels herein, that such party: (i) is not listed on the
United States Treasury Department Office of Foreign Assets Control’s Specially
Designated Nationals (SDN) List; (ii) is not an entity the other party is
prohibited to do business with under the USA Patriot Act and related
anti-terrorism laws; (iii) will not violate the USA Patriot Act and related
anti-terrorism laws; and (iv) will not do business with any individual or entity
that will violate the USA Patriot Act and related anti-terrorism laws.

8

 

Each party hereto shall, upon written request therefore, promptly provide to the
other party and the parties’ respective counsels herein, a written certification
or other reasonable evidence confirming such party’s compliance with the USA
Patriot Act and related anti-terrorism laws.

 

Each party hereto shall indemnify the other party and the parties’ respective
counsels herein, in the event that such party violates the above, or the USA
Patriot Act and related anti-terrorism laws.

 

GENERAL PROVISIONS

 

28. Notices. Any notices, request, instrument or other document to be given
hereunder shall be in writing and, shall be delivered personally or sent by
certified mail return receipt requested or recognized overnight delivery
service. All notices shall be deemed to have been given 48 hours following
deposit in the United States Postal Service or upon delivery to the overnight
service if sent by recognized overnight delivery service or upon delivery if by
hand. Notices to be sent to the following:

 

If to the SELLER: Jean K. Woodward   50 Riverview Drive   Marlboro , New York 
12542     With a copy to: James R. Loeb, Esq   Drake, Loeb, Heller, Kennedy,
Gogerty   Gaba & Rodd PLLC   555 Hudson Valley Avenue, Suite 100   New Windsor,
New York  12553     If to the PURCHASER: SONO-TEK INDUSTRIAL PARK LLC   2012
Route 9W   Milton , New York  12547     With a copy to: Richard R. DuVall, Esq  
McCabe & Mack LLP   63 Washington Street   P. O. Box 509   Poughkeepsie , New
York  12602

 

Each party may change its address for the purposes of this Paragraph by giving
written notice of such change to the other party in the manner herein provided.

If this Agreement provides for a designated period after a Notice within which
to perform an act, such period shall commence on the date of receipt or tender
of the Notice. If this Agreement requires the exercise of a right by Notice on
or before a certain date or within a designated period, such right shall be
deemed exercised on the date of mailing or tender of the Notice pursuant to
which such right is exercised.

9

 



Severability. In case any one or more of the provisions or parts of a provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision or part of a provision
of this Agreement.

Assignment. This Agreement may not be assigned by the PURCHASER without the
prior written consent of the SELLER, which consent shall be in the sole
discretion of the SELLER.

Merger. SELLER is not liable or bound in any manner by express or implied
warranties, guaranties, promises, statements, representations or information
pertaining to the Premises, made or furnished by any agent, employee, servant,
or other person representing or purporting to represent the SELLER, unless such
warranties, guaranties, promises, statements, representations or information are
expressly and specifically set forth herein. It is understood and agreed that
all understandings and Agreements heretofore had between the parties hereto are
merged in this Contract, which alone fully and completely expresses their
Agreement, and that the same is entered into after full investigation, neither
party relying upon any statement or representation, not embodied in this
Contract, made by the other.

Execution of Contract. It is specifically understood that offer to sell the
Premises is made by the preparation or delivery of this contract to the
PURCHASER or PURCHASER’S attorney, but the same shall be deemed an invitation of
an offer to purchase on the terms therein contained without any unauthorized
changes. It is further understood that pending the acceptance by SELLER of
PURCHASER’S offer by execution and delivery of this contract to PURCHASER’S
attorney, neither party shall be bound hereby, and SELLER shall be free to
continue to list the premises for sale, and entertain offers from other
prospective PURCHASERS.

 

PROVISIONS NOT TO SURVIVE CLOSING

 

29. No provision of this contract shall survive closing of title and delivery of
the deed, except as otherwise expressly provided herein.

 

AMENDMENTS

 

30. The PURCHASER acknowledges that this contract was prepared by the attorney
for the SELLER. To the extent that changes made by the PURCHASER or by the
PURCHASER'S attorney are not initialed by the SELLER, those changes shall not be
binding upon the SELLER and the terms of this contract as originally prepared in
that respect shall be binding upon all parties hereto.

 

10

 

ENTIRE AGREEMENT

 

31. All prior understandings and agreements between SELLER and PURCHASER are
merged in this contract. It completely expresses their full agreement. It has
been entered into after full investigation, neither party relying upon any
statements made by anyone else that are not set forth in this contract.

 

    /s/ Jean K. Woodward     Jean K. Woodward, SELLER               SONO-TEK
INDUSTRIAL PARK LLC               By: /s/ Stephen J. Bagley     Stephen J.
Bagley, PURCHASER

 

 

 

JRL/ef/159091

7201-63758

11/22/10





11

 